DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 11-24-2021.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao 2018/0270555

Regarding claim 1. Mao discloses a speaker (Fig 4, receiver para  [2]) comprising: 
a connector (Fig 4, a connector/first house 1) and a magnetic circuit unit (magnets 5’)  and a vibration system (diaphragm 8’) that are fixed to the connector (first house 1), 
the vibration system comprising a first diaphragm (8’) fixed to the connector (the first housing 1) and 
a voice coil (Fig 4, voice coil 7, para [20, 23]) driving the first diaphragm (8’) to vibrate and sound, 
the magnetic circuit unit (magnet 5’, para [30]) comprising a magnet assembly providing a driving force to the voice coil and 
a mounting member (Fig 4, a mounting member/yoke 31, para [20]) fixing the magnet assembly (magnet 5’),
wherein a bending portion is formed by bending from an edge of the mounting member (Fig 4, bending portion/housing assembly 3’ is formed by bending from an edge of the mounting member/yoke 31’, para [28]);
(Fig 4 show a mounting member/yoke 31’ is formed by bending portion from an edge of the mounting member/yoke 31’) toward the first diaphragm (diaphragm 8’, para [24]), and the bending portion (Fig 4, bending portion/housing assembly 3’ is fixedly connected to the connector (the connector/first housing 1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mao 2018/0270555 in view of Hiwatashi 2012/0152648

Regarding claim 2, Mao discloses wherein the bending portion (Fig 4 the bending portion/assembly housing 3’ is fixed to the connector/first housing 1 by molding, para [28]). 
Mao does not discloses  the speaker as described in claim 1, wherein the bending portion is fixed to the connector by soldering.  However, using soldering process for fixed between the bending portion and the connector was well known in the art. 
Hiwatashi teaches a speaker unit side a terminal 21 has a projection 21a. Speaker unit side terminal is formed into a shape such as column shape/bending portion,  speaker unit side terminal 21 and box side terminal 22 are connected with soldering, see para [42-43] Figs 4-5.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the bending portion is fixed to the connector by soldering as taught by Hiwatashi, the preferable soldering can be performed without requiring high mount precision and workability can be improved, further the soldering quality can be improved.  As a resulted, conduction defect can be prevented. See Hiwatashi’s para [76].

Allowable Subject Matter
7.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is objected because the prior art reference Mao 2018/0270555 as modified by Hiwatashi 2012/0152648 fails to teach the claimed limitation “wherein one end of the bending portion close to the connector is provided with a first notch, one end of the connector close to the bending portion is provided with a second notch, and the first notch and the second notch are enclosed to form a solder opening for soldering.”
	The newly found reference Linghu 2018/0302722 discloses wherein one end of the bending portion (Fig 1 the bending portion/vertical columns 113, para [17]) close to the connector (Fig 1, the connector/lower clamping plate 12) is provided with a first notch (Fig 1 a first notch 125, para [17]), one end of the connector close to the bending portion is provided with a second notch (Fig 1, para [17] discloses plurality of notches 125).
	The newly found reference Linghu 2018/0302722 fails to disclose the first notch and the second notch are enclosed to form a solder opening for soldering.
	Claims 4-10 are objected because they are depending on the object claim 3.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653